                         Case 18-26284       Doc 15    Filed 02/15/19    Page 1 of 1

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND
                                       at Greenbelt
                                In re:    Case No.: 18−26284 − WIL    Chapter: 7

Milton FLores
Debtor

                                                   NOTICE


PLEASE TAKE NOTICE that a Reaffirmation Agreement hearing will be held

                       at 6500 Cherrywood Lane, Courtroom 3−C, Greenbelt, MD 20770

                       on 3/12/19 at 10:00 AM

to consider and act upon the following:

14 − Reaffirmation Agreement Between Debtor and Home Point Financial Corporation.


NOTICE TO MOVING PARTY

A service list or certificate of service regarding parties noticed by the court may be obtained through CM/ECF
or PACER. If you believe that a party entitled to notice is not listed, please provide notice to that party
forthwith and file an appropriate certification with the Clerk's office.

Dated: 2/15/19
                                                        Mark A. Neal, Clerk of Court
                                                        by Deputy Clerk, Sophia Ward
                                                        301−344−0585


Form ntcreaf
